8-K 1 form8_k.htm UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (date of earliest event report):April 28, 2010 (April 27, 2010) GEOKINETICS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 001-33460 (Commission File Number) 94-1690082 (I.R.S. Employer Identification Number) 1500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of principal executive offices) (713)850-7600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders On April 27, 2010, Geokinetics Inc., a Delaware corporation, (“Geokinetics” or the “Company”) held its 2010 Annual Meeting of Stockholders.The total outstanding voting securities eligible to vote were 22,093,896 shares, which consisted of 17,933,008 shares of Common Stock, $0.01 par value, and 4,160,888 shares of Common Stock upon the conversion of290,197 shares of Series B Senior Convertible Preferred Shares, $10.00 par value, voting together as a single class.Of the total outstanding shares eligible to vote at the meeting, 20,130,311 shares were present in person or by proxy. The stockholders were asked to take the following actions: 1. Elect nine directors to Geokinetics’ nine-member Board of Directors, each to hold office for a term of one year; 2. Approve the adoption of the Geokinetics' 2010 Stock Award Plan; and 3. Approve the appointment of UHY LLP as Geokinetics’ independent public accountants for the fiscal year ending December 31, 2010. PROPOSAL 1 – ELECTION OF DIRECTORS The results of the vote were as follows: Nominee Votes For Votes Against Abstentions Broker Non-Votes William R. Ziegler Richard F. Miles Christopher M. Harte Steven A. Webster Gary M. Pittman Robert L. Cabes, Jr. Christopher D. Strong Gottfred Langseth Anthony Tripodo PROPOSAL 2 – APPROVAL OF ADOPTION OF GEOKINETICS' 2 Theresults of the vote were as follows: Votes For Votes Against Abstentions Broker Non-Votes PROPOSAL 3 – APPROVAL OF THE APPOINTMENT OF GEOKINETICS’ INDEPENDENT PUBLIC ACCOUNTANTS The results of the vote were as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 ITEM 7.01Regulation FD Disclosure The Management Presentation given by Richard F. Miles at the Company's 2010 Annual Meeting of Stockholders is attached as Exhibit 99.1, the contents of which are furnished in their entirety. In accordance with general Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit 99.1 is deemed to be "furnished" and shall not be deemed to be "filed" for purpose of Section 18 of the Securities Exchange Act of 1934, as amended. ITEM 9.01 Exhibits (d) Exhibits. 99.1 Text of Management Presentation given at 2010 Annual Meeting of Stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEOKINETICS INC. Date:April 28, 2010 By: /s/ Scott A. McCurdy Scott A. McCurdy, Senior Vice President and Chief Financial Officer
